DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Status of Claims
Claims 1 – 3 and 6 – 21 are rejected. Claims 4 – 5 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 6 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U. S. Patent Publication No. 2013/0091814 A1) in view of Conrad (U. S. Patent Publication No. 2010/0229335 A1).
Regarding Independent claim 1, Smith teaches a cleaner (Fig. 1) comprising: a suction unit (dirty air duct, 10) configured to guide air into the cleaner (Fig. 1);  5a rotary impeller (fan, 18) configured to rotate about an impeller shaft (drive shaft, 20) to generate a suction force that suctions air into the cleaner through the suction unit (10; Paragraph [0100]); a motor (motor, 16; Fig. 2) that is disposed vertically below the rotary impeller (18; Fig. 2) in a state in which the cleaner is positioned such that the impeller shaft (20) is arranged longitudinally along a vertical direction (Fig. 2), the motor (16) being configured to drive a rotation of the rotary impeller via the impeller shaft (Paragraph [0082]); a first cyclone unit (160) configured to separate dust from air that is suctioned into the cleaner (via air inlet port, 126; Fig. 9a; Paragraph [0105]); 10a second cyclone unit (80 with 60 with 60) that is disposed below a bottom side of the motor (16; cyclone outlets disposed below  a bottom of motor) in the state in which the cleaner is positioned such that the impeller shaft (20) arranged longitudinally along the vertical direction (Fig. 2), the second cyclone unit (80 with 60) being configured to separate dust from the air that is discharged from the first cyclone unit (160; Paragraph [0107]); and a filter unit (30, 40, 118) that is disposed vertically 

    PNG
    media_image1.png
    491
    603
    media_image1.png
    Greyscale

Smith does not teach a second cyclone unit that is disposed vertically below a bottom side of the motor and a filter unit that is disposed vertically above the rotary impeller in the state in which the cleaner is positioned such that the impeller shaft is arranged longitudinally along the vertical direction, the filter unit including a filter configured to filter air that has passes through the motor.
Conrad, however, teaches a second cyclone unit (cyclone, 122) that is disposed vertically below a bottom side of the motor (motor, 164; Fig. 2) and a filter unit (post motor filter; Paragraph [0071]) that is disposed vertically above the rotary impeller (fan, 121) in the state in which the cleaner is positioned such 
Regarding claim 2, Smith, as modified, teaches the cleaner (Fig. 1) wherein the first and second cyclone unit (160 and 80 with 60) are configured to generate a cyclonic flow underneath the motor (16) to thereby separate dust (D) from the air within the first and second cyclone unit (Paragraph [0106]; Fig. 9B).  
20 Regarding claim 3, Smith, as modified, teaches the cleaner (Fig. 1) wherein the cyclone unit (the collection bowl portion, 124 of the cyclone separation apparatus is located vertically under the motor, 16), the motor (16), the rotary impeller (18), and the filter unit (30) are sequentially arranged in order along an axis (axis of shaft, 20) that is parallel to the axis of the cyclonic flow of the second cyclone unit (80 with 60; Fig. 9B).  
Regarding claim 4, Smith, as modified, teaches the cleaner (Fig. 1) wherein the second cyclone unit (80 with 60) that disposed higher than the first cyclone unit (160; Fig. 9B and same as instant application) in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical 5direction (Fig. 2; portion 124 of the first cyclone unit is disposed vertically lower than the twelve cyclones, 84 that make up the second cyclone unit).  
Regarding claim 5, Smith, as modified, teaches the cleaner (Fig. 1) wherein the first cyclone unit (160) is configured to generate cyclonic flow about a first axis of cyclonic flow that extends along a same direction as the impeller shaft (20; Fig. 9B; Paragraph [0105]).  
10 Regarding claim 6, Smith, as modified, teaches the cleaner (Fig. 1) wherein the cyclone unit (the collection bowl portion, 124 of the cyclone separation apparatus is located vertically under the motor, 16), the motor (16), the rotary impeller (18), and the filter unit (30) are sequentially arranged in order along the first axis of cyclonic flow (Fig. 9B).  
Regarding claim 7, Smith, as modified, teaches the cleaner (Fig. 1) wherein the second cyclone unit (150) comprises a plurality of cyclone bodies (twelve cyclones, 84; Fig. 5) that are configured to secondarily separate dust from the air that is discharged from the 15first cyclone unit (160; Paragraph [0107]).  
Regarding claim 8, Smith, as modified, teaches the cleaner (Fig. 1) further comprising a pre-filter (filter, 40) that circumferentially surrounds at least part of the motor (16; Fig. 2), the pre-filter (40) being configured to filter air that is discharged from the cyclone unit (8) before the discharged air enters the filter unit (30; Paragraph [0100]).  
Regarding claim 9, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) is disposed between the filter unit (30) and the second cyclone unit (80 with 60) along the vertical direction in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction (Fig. 2).  
Regarding claim 10, Smith, as modified, teaches the cleaner (Fig. 1) wherein the filter unit (30) is configured to be removable from the cleaner (Fig. 4), wherein removing the filter unit (30) from the cleaner (1) exposes at least a part of the pre-filter (40) to the outside of the cleaner (Fig. 4).  
Regarding claim 11, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) is configured to discharge the filtered air in an inward direction toward the motor (16; Paragraphs [0108] and [0109]).  
Regarding claim 12, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) circumferentially surrounds at least a part of 10the rotary impeller (18; filter 40 surrounds at least a portion of fan shaft, 20).  
Regarding claim 13, Smith, as modified, teaches the cleaner (Fig. 1) further comprising a dust container (chamber, 162) that is disposed under the motor (16) in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction (Fig. 9B), the dust container (162) being configured to store dust (D) that is separated by 15the first and second cyclone unit (160, 80 with 60; Fig. 9B).  
Regarding claim 14, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner (1) is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction (Fig. 2), the air exist (36) are disposed above the motor (16; Fig. 9E).  
Regarding claim 15, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner (1) is oriented with the impeller shaft (20) arranged longitudinally along the vertical 
Regarding claim 16, Smith, as modified, teaches all of the element of claim 15 as discussed above.
Smith does not teach the cleaner wherein, in the state in which the cleaner is oriented with the impeller shaft elongated longitudinally along the vertical direction, an outlet of the second cyclone unit is disposed under the bottom side of the motor.
Conrad, however, teaches the cleaner (100; Fig. 1) wherein, in the state in which the cleaner (100) is oriented with the impeller shaft (along common motor axis, 190; Paragraph [0063]) elongated longitudinally along the vertical direction (Fig. 6), an outlet of the second cyclone unit (122) is disposed under the bottom side of the motor (motor portion, 192; Fig. 6; Paragraph [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Smith to further include the cleaner wherein, in the state in which the cleaner is oriented with the impeller shaft elongated longitudinally along the vertical direction, an outlet of the second cyclone unit is disposed under the bottom of the motor, as taught by Conrad,  to provide a cleaner where the cyclones are arranged in sequence, thus allowing each stage to provide dirt chambers allowing for the cleaner to thoroughly clean a soiled surface.  
Regarding claim 17, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction, the second cyclone unit (80 with 60) overlaps with the motor (16) in the vertical direction (Fig. 9F).  
Regarding claim 18, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction, the air exits (36) are disposed above the filter (Paragraphs [0108] and [0109]).
Regarding claim 19, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) circumferentially surrounds at least a part of the motor (16) in a parallel direction to the impeller shaft (Fig. 2).  
Regarding claim 20, Smith, as modified, teaches the cleaner wherein the pre-filter (40) is disposed below the filter unit (118) and circumferentially surrounds the at least a part of the motor (16; as shown in configuration at Fig. 3).  
Regarding claim 21, Smith, as modified, teaches all of the element of claim 1 as discussed above.
Smith does not teach the cleaner wherein the filter is disposed vertically above the rotary impeller.
Conrad, however, teaches the cleaner wherein the filter (161) is disposed vertically above the rotary impeller (121).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Smith to further include the filter is disposed vertically above the rotary impeller, as taught by Conrad, to provide a cleaner where the filters are arranged in sequence, thus allowing each filtered air region to thoroughly clean the air before exhausting to the users environment.
Response to Arguments
Applicant’s arguments, filed March 4, 2021 with respect to rejected claims 1 – 18 under 35 U.S.C 102 and 103 have been fully considered and are the arguments presented are persuasive; therefore the rejection is withdrawn.  However, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. Smith in view of Conrad remains applicable to teaching the structural limitations of the instant application. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-80 with 6024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 80 with 600-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723